           Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

Joel Scott, an individual,                         )
                                                   )
                Plaintiff,                         )
                                                   )
v.                                                 )
                                                   )
COAST PROFESSIONAL, INC,                           )
an undomesticated New York corporation,            )
COAST PROFESSIONAL, INC, an                        )
undomesticated Louisiana corporation,              )     Case No. CIV-19-00695-PRW
PENNSYLVANIA HIGHER                                )
EDUCATION ASSISTANCE AGENCY, an                    )
undomesticated foreign corporation (PHEAA),        )
d/b/a AMERICAN EDUCATIONAL                         )
SERVICES (AES) and d/b/a FEDLOAN                   )
Services (FLS),                                    )
                                                   )
                Defendants.                        )


                                          ORDER

         Defendant Coast Professional, Inc. (“Coast”) has filed a Motion to Dismiss

Plaintiff’s Amended Complaint (Dkt. 12). For the reasons set forth below, the motion is

GRANTED.

                                         Background

         Plaintiff alleges that after he graduated from law school in 2005, a consolidation

loan in the amount of $85,000 was fraudulently incurred in his name. 1 He states that the

alleged indebtedness, totaling $94,286.53, was subsequently sold to the Defendant




1
    See Pl.’s Am. Compl. (Dkt. 2) ¶ 4.
                                             1
               Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 2 of 8




Pennsylvania Higher Education Assistance Agency (“PHEAA”), who performs collection

work for the U.S. Department of Education on November 13, 2009. 2

          Plaintiff claims to have had no knowledge of “any defaulted consolidated student

loan until 2011 when he and his spouse were denied for a home mortgage loan.” 3 That

denial was allegedly due to Defendants reporting to credit agencies $85,000.00 in defaulted

consolidated student loans dating back to 2005.

          Plaintiff notes that he made inquiries about the defaulted loan “through

administrative channels directly and through Congressional help,” in an effort to find out

“who funded the loan, who may have benefitted from the loan and in an attempt to discover

where the money went.” 4 He subsequently received a letter from Defendant PHEAA, dated

August 19, 2015, which discusses the loan and Plaintiff’s alleged default. In the letter,

PHEAA claims to have investigated Plaintiff’s dispute of responsibility for the defaulted

school loan and found that “this is a valid debt” owed by Plaintiff. 5 On October 9, 2018,

Defendant Coast, who Plaintiff alleges is “an agent, an assignee or a subsidiary of []

Defendant[] PHEAA,” 6 issued an “Administrative Garnishment of Plaintiff’s Wages.” 7


2
    See id ¶ 5.
3
    Id. ¶ 4.
4
    Pl.’s Resp. in Opp’n to Def. PHEAA’s Mot. to Dismiss & Br. in Supp. (Dkt. 13) ¶ 4.
5
    PHEAA letter to Plaintiff dated August 19, 2015 (Dkt. 13, Ex. 1).
6
    Pl.’s Resp. in Opp’n to Def. Coast’s Mot. to Dismiss & Br. in Supp. (Dkt. 14) at 2.
7
 Id. at 3; Defendant Coast Administrative Garnishment dated October 9, 2019 (Dkt. 14,
Ex. 1).

                                               2
           Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 3 of 8




         This lawsuit followed. Plaintiff filed his Complaint (Dkt. 1) on July 29, 2019, and

the next day, filed an Amended Complaint (Dkt. 2), under which Plaintiff brings various

claims. Specifically, Plaintiff alleges Defendants violated the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, the Oklahoma Consumer Protection Act

(“OCPA”), Okla. Stat. tit. 15, § 751, and the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. § 1681. Further, Plaintiff claims Defendants caused him emotional distress and

unjustly enriched themselves by attempting to collect a consolidated student loan he claims

he does not owe. Plaintiff alleges that PHEAA specifically committed fraud, was negligent,

and breached fiduciary duties for allegedly “failing to properly investigate the identity theft

or reveal any identity of the actual applicant for consolidation, lender of the consolidated

student loans or any educational intuition who received the proceeds of the underlying

consolidated student loans.” 8 Finally, Plaintiff also asserts that he is entitled to punitive

damages.

         Defendant Coast then filed a Motion to Dismiss Plaintiff’s Amended Complaint

(Dkt. 12). Defendant Coast’s motion argues that these claims fail for two main reasons.

First, Plaintiff’s claims are time-barred. 9 Second, the allegations in the Amended

Complaint otherwise fail to state a claim for relief for numerous reasons.




8
    See Pl.’s Am. Compl. (Dkt. 2) ¶ 47.
9
    Id. ¶¶ 4–5.


                                              3
            Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 4 of 8




           Plaintiff responded to Defendant Coast’s motion to dismiss, arguing that Defendant

Coast issued the Administrative Garnishment within one year of Plaintiff filing his

Complaint, which, in Plaintiff’s view, renders his claims timely. Plaintiff also seeks leave

to amend his complaint to include FCRA claims and to add the Department of Education

as a party defendant.

                                       Standard of Review

           In reviewing a Rule 12(b)(6) motion to dismiss, all well-pleaded allegations in the

complaint must be accepted as true and viewed “in the light most favorable to the

plaintiff.” 10 While a complaint need not recite “detailed factual allegations,” “a plaintiff’s

obligation to provide the grounds of [her] entitle[ment] to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” 11 The pleaded facts must establish that the claim is plausible. 12

                                            Discussion

           Defendant Coast argues that all of Plaintiff’s claims against it are time-barred. The

Court agrees.




 Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (quoting David v.
10

City & County of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996)).
11
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted) (alteration in original).
12
     Id.

                                                 4
            Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 5 of 8




           FCRA claims and claims for either intentional or negligent infliction of emotional

distress are subject to a two-year statute of limitations. 13 OCPA and unjust enrichment

claims are subject to a three-year statute of limitations. 14 Plaintiff filed this suit on July 29,

2019, long after the defaulted student loans were purchased in November 13, 2009 and

long after Plaintiff allegedly first learned of the defaulted school loans in 2011.

           Oklahoma’s discovery rule allows “limitations in tort cases to be tolled until the

injured party knows or, in the exercise of reasonable diligence, should have known of the

injury.” 15 This rule “exclude[s] the period of time during which the injured party is

reasonably unaware tha[t] an injury has been sustained so that people in that class have the

same rights as those who suffer an immediately ascertainable injury.” 16 But “[s]tatutes of

limitation were not designed to help those who negligently refrain from prosecuting

inquiries plainly suggested by the facts.” 17

           According to the Amended Complaint, Plaintiff was aware of his injury

contemporaneously with him being “denied for a home mortgage loan” in 2011. 18 Knowing



 See 15 U.S.C. § 1681p(1); Redd v. City of Oklahoma City, 2013 WL 6909464, *2
13

(W.D. Okla. Dec. 31, 2013).

 Okla. Stat. tit. 12, § 95(A)(2); see also Legacy Crossing, LLC v. Travis Wolff & Co.,
14

LLP, 229 F. App’x 672, 682 (10th Cir. 2007).
15
     Resolution Tr. Corp. v. Grant, 1995 OK 68, ¶ 8, 901 P.2d 807, 813 (emphasis added).
16
     Id.

 Hawk Wing, 2011 OK 42, ¶ 11, 261 P.3d at 1125 (quoting Daugherty v. Farmers
17

Coop., 1984 OK 72, ¶ 12, 689 P.2d 947, 951).
18
     Pl.’s Am. Compl. (Dkt. 2) ¶ 4.

                                                5
            Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 6 of 8




that he was injured, and able to investigate the causes of that injury (which he admits he

did), the statute of limitations began to run (the fact that Defendant Coast issued the

Administrative Garnishment much later in 2018 is of no consequence to the accrual

question). Accordingly, Plaintiff’s claims against Defendant Coast were filed much too

late—the statute of limitations expired in 2013 for Plaintiff’s FCRA claims and claims for

either intentional or negligent infliction of emotional distress and in 2014 for his OCPA

and unjust enrichment claims. Those claims are therefore dismissed.

           Plaintiff asserts, as its final cause of action against Coast, a claim for punitive

damages. Defendant Coast correctly argues that punitive damages are a remedy, not a cause

of action, and that the separate claim for punitive damages should therefore be dismissed. 19

Indeed, the Tenth Circuit has observed that “[a] punitive damage claim is not an

independent cause of action or issue separate from the balance of a plaintiff’s case.” 20

Rather, “[i]t is part and parcel of a liability determination” that “does not have any

independent being until a jury has decided” in the affirmative on a predicate cause of

action. 21 Because a claim for punitive damages is not an independent cause of action, the

Court dismisses the claim for punitive damages against Defendant Coast. 22




19
     Def. Coast’s Mot. to Dismiss & Br. in Supp. (Dkt. 12) at 3.
20
     Mason v. Texaco, Inc., 948 F.2d 1546, 1554 (10th Cir. 1991).
21
     Id.
22
  This should not be read to preclude Plaintiffs from seeking punitive damages as a
remedy where appropriate.

                                                6
           Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 7 of 8




          Finally, in Plaintiff’s response to Defendant Coast’s motion to dismiss, he asks for

leave to amend his complaint. Thus, having determined that the Amended Complaint must

be dismissed as to Defendant Coast, the Court must now consider whether leave to amend

should be granted. Pursuant to Fed. R. Civ. P. 15, leave to amend should be freely given

“when justice so requires.” However, such leave is not automatic and may be precluded by

various factors, including futility and undue delay. 23 Where the court dismisses a cause of

action for failure to state a claim, it may exercise its discretion to allow an amended

complaint to cure the deficiency in the original complaint. However, it is not required to

do so if the circumstances and the governing law render an amendment futile. 24 “If it is at

all possible that the party against whom the dismissal is directed can correct the defect in

the pleading or state a claim for relief, the court should dismiss with leave to amend.” 25

          Although amendment may be futile here, the Court is unwilling to state, at this stage

of the proceedings, that Plaintiff is unable to state a claim upon which relief may be granted.

Accordingly, dismissal is without prejudice to Plaintiff’s right to file an amended

complaint, if he can do so consistent with his obligations under Fed. R. Civ. P. 11(b).

                                          Conclusion

          For the foregoing reasons, the Court GRANTS Defendant Coast’s Motion to

Dismiss (Dkt. 12). Further, Plaintiff is directed to SHOW CAUSE in writing on or before



23
     Foman v. Davis, 371 U.S. 178, 182 (1962).
24
     Bauchman v. West High Sch., 132 F.3d 542, 559 (10th Cir. 1997).
25
     Brever v. Rockwell Int'l Corp., 40 F.3d 1119, 1131 (10th Cir. 1994) (citations omitted).

                                                7
         Case 5:19-cv-00695-PRW Document 36 Filed 08/02/21 Page 8 of 8




Monday, August 9, 2021, that the claims against PHEAA, the other defendant named in

this case, were timely filed.

       IT IS SO ORDERED this 2nd day of August 2021.




                                        8
